Citation Nr: 1243611	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right lower leg skin disability, including as secondary to service-connected genital herpes.

2.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin dated in October 2008 and December 2011.  

The Veteran testified at a hearing before the Board in April 2012.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

As an initial matter, the Board notes that the Veteran's Law Judge who held the April 2012 hearing noted during the hearing that the Veteran submitted VA Forms 21-4142, medical authorization and consent to release information to VA for Dr. Steven Baker of Columbia St. Mary's West and Dr. Jack Maloney of Gateway Medical Clinic.  A review of the claim reveals that some records from Columbia St. Mary's are associated with the claims file but no records from Gateway Medical Clinic are of record.  Further, the VA Forms 21-4142, authorization and consent to release information noted to have been submitted by the Veteran at the time of the hearing are not associated with the claims file or the virtual claims file and the records have not been requested.  Consequently, these records should be requested after receipt of the necessary medical authorization and release forms are received from the Veteran.  In any event, those releases are most likely expired and would need to be signed again by the Veteran.

The Veteran contends that he has a skin disability of the right leg secondary to his service-connected genital herpes.  

The Veteran's service medical records show treatment for various skin disorders including pseudofolliculitis barbae, tinea versicolor, and hives on his legs.  

At an April 2012 hearing before the Board, the Veteran's representative noted that the Veteran was treated for various skin disorders in service.  The Veteran testified that he began suffering from outbreaks on his leg after he was treated with anti-viral medication used to treat his service-connected genital herpes.  He also indicated that the rash on his leg began as a burning sensation which eventually erupted as rash on his leg.  He reported that the sensation was the same sensation he felt when he had a genital herpes outbreak.  The Veteran testified that he had difficulty being seen by his VA and private physicians during an outbreak because by the time he got an appointment the rash had cleared.  The Veteran testified that he had a similar rash on his leg in service which he believed was herpes.  

Post-service private treatment reports and VA outpatient treatment reports show various diagnoses related to the Veteran's skin disability of the right leg including eczema, shingles, a herpetic eruption, vesicular rash, chronic spongiontic dermatitis, and dermatitis herpetiformis.  

The RO obtained a medical opinion from a Board Certified Infectious Diseases and Internal Medicine physician in November 2010.  The physician reviewed the claims file and noted that the Veteran has numerous diagnoses related to his recurrent skin rash of the lower leg.  The physician ultimately concluded that the Veteran's recurrent skin lesions were not related to, aggravated by, or caused by genital herpes.  

The Veteran has not been afforded a VA examination to assess the etiology of the claimed skin disability of the lower right leg.  Although an expert medical opinion was obtained, the Veteran was not afforded a physical examination during an outbreak of his rash.  Further, the examiner did not provide an opinion as to whether the skin rash was directly related to the Veteran's treatment for skin rashes in service.  Consequently, the Veteran should be scheduled for an examination.  

With regard to the claim for a psychiatric disability, the Veteran's service medical records show a report of intermittent episodes of free floating anxiety.  His symptoms included a racing heartbeat, difficulty sleeping, and occipital and bifrontal headaches.  The Veteran was also seen for nerves and a quivering sensation in his stomach, trouble sleeping, and difficulty concentrating.  The Veteran reported frequent trouble sleeping, depression, excessive worry, and nervous trouble on a report of medical history form prepared in conjunction with his November 1974 separation examination.  

Post-service private treatment reports and VA outpatient treatment reports show diagnoses of major depression, dysthymic disorder, and depression.  

At a November 2011 VA examination, following a clinical examination, the examiner indicated that the Veteran's anxiety disorder was resolved since 1975 and the examiner diagnosed the Veteran with depression since 1996 which was not service-related.  The examiner concluded that the Veteran's depression was related to either marital discord or a combination of alcohol abuse and marital discord.  The examiner failed to include any rationale for that conclusion.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran must be scheduled for another VA medical examination.

VA outpatient treatment reports dated through August 2012 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made. 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after February 2011 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since August 2012.

2.  Contact the Veteran and obtain a release to obtain any available records from Dr. Steven Baker of Columbia St. Mary's West and Dr. Jack Maloney of Gateway Medical Clinic.  Notify the Veteran that the previous release have expired.  Any negative responses should be associated with the claims file and the Veteran should be notified of any unsuccessful attempt and provided the opportunity to submit the records. 

3.  After the above development has been completed, schedule the Veteran for a VA dermatology examination to ascertain the etiology of any current skin disability of the right lower leg.  The examiner must review the claims file and should note that review in the report.  All appropriate tests should be conducted.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the November 2010 VA opinion and the Veteran's assertions of a rash during service and of treatment for a rash since service.  The examiner should consider the Veteran's assertions regarding a continuity of skin symptoms since his period of service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should state whether any current skin disability of the right lower leg was at least as likely as not (50 percent or greater probability) caused or aggravated by active service.  The examiner should also opine as to whether any current skin disability of the right lower leg was caused or aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected genital herpes.

4.  Schedule the Veteran for a VA examination with a specialist with expertise treating psychiatric disabilities.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The examiner should review the claims file and note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability, including major depressive disorder, dysthymic disorder, or depression is due to or was caused by the Veteran's service.  The examiner should specifically discuss the complaints of anxiety and other symptoms during service and state whether it is at least as likely as not that any current psychiatric disability is related to those complaints during service.

5.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

